     Case 8:19-cv-02071-CBM-JDE Document 10 Filed 03/27/20 Page 1 of 2 Page ID #:28




1
      Todd M. Friedman (SBN 216752)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2     21550 Oxnard St. Suite 780,
3     Woodland Hills, CA 91367
      Phone: 877-206-4741
4
      Fax: 866-633-0228
5     tfriedman@toddflaw.com
6
      Attorney for Plaintiff

7                        UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
9
       JUDY GOMPF AND KAILA                                       Case No.:
10     JACKSON,
                                                                  8:19-cv-02071-CBM-JDE
       individually and on behalf of all others
11
       similarly situated,
                                                                  NOTICE OF VOLUNTARY
12     Plaintiffs,
                                                                  DISMISSAL OF ENTIRE
13                                                                ACTION WITHOUT
       vs.                                                        PREJUDICE.
14

15     MONTEREY FINANCIAL SERVICES
       LLC; DOES 1-10, AND EACH OF
16
       THEM.
17     Defendant(s).
18
             NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
19
      Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
20
      prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
21
      motion for summary judgment. Accordingly, this matter may be dismissed
22
      without prejudice and without an Order of the Court.
23

24           Respectfully submitted this 27th Day of March, 2020.
25
                                              By: s/Todd M. Friedman Esq.
26
                                                   Todd M. Friedman
27                                                Attorney For Plaintiff
28




                                        Notice of Dismissal - 1
     Case 8:19-cv-02071-CBM-JDE Document 10 Filed 03/27/20 Page 2 of 2 Page ID #:29




1

2
                         CERTIFICATE OF SERVICE
3

4     Filed electronically on March 27, 2020, with:
5
      United States District Court CM/ECF system
6

7
      Notification sent electronically on March 27, 2020, to:

8     To the Honorable Court, all parties and their Counsel of Record
9

10
      s/ Todd M. Friedman
11
       Todd M. Friedman
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
